DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, the claimed “the polishing pad layer” and “the underlying polishing pad layer” lack antecedent basis.  For the purpose of examination, the examiner will consider these to be “the top polishing pad layer” and “an underlying polishing pad layer of the multilayer polishing pad”, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (JP2004017214A) in view of Bajaj (US-2014/0206263).  
	Regarding claim 9, Kinoshita discloses a method, comprising: measuring a thickness profile of a top polishing pad layer of a multilayer polishing pad (“polishing apparatus 10 includes a pad profile measuring means (51 in FIG. 5) for measuring the surface profile of the polishing pad 12”) [Translation; paragraph 0028]; in response to the thickness profile being above the threshold; and removing, after the top polishing pad layer is rinsed, the top polishing pad layer to expose an underlying polishing pad layer of the multilayer polishing pad (which is considered a conditioning of the polishing pad) (“[b]y operating this dresser by pressing it against a clogged polishing pad, the surface of the polishing pad is shaved thinly and the pad surface is replaced with a new surface”) [Translation; paragraph 0005].
	As to comparing the thickness profile to a threshold (target or desired profile), though the “comparing” is not explicitly disclosed, the prior art of Kinoshita teaches that measured data is input into a controller and a desired conditioning takes place to return pad uniformity to a desired level.  Therefore, it would be obvious to compare the measured data to a desired profile to determine how much to dress the polishing pad as desired by Kinoshita and therefore it is obvious to “[compare] the thickness profile to a threshold (i.e. target or desired profile)” as claimed in order to maintain a good and desired pad profile [Translation; paragraphs 0020-0021].  
	 Kinoshita does not disclose rinsing the top polishing pad layer of the multilayer polishing pad. However, Bajaj (US-2014/0206263) teaches rinsing the top polishing layer of the multiplayer polishing pad (via fluid applicator 155) [Bajaj; paragraph 0028].  Since Bajaj makes obvious rinsing a polishing material of the polishing pad of a chemical mechanical polisher, it therefore would have been obvious to one of ordinary skill in the art to rinse the top of the polishing pad with a rinsing agent, as taught by Bajaj, in order to rinse or flush polishing byproducts from the polishing material of the polishing pad 120, particularly before use and/or dressing [Bajaj; paragraph 0028].  
	Regarding claim 10 (Original), Kinoshita discloses the method of claim 9, further comprising: in response to the thickness profile being equal to or below the threshold (where the measured thickness profile meets, i.e. equal to, the target/desired profile), polishing one or more wafers with the top polishing pad layer (pad conditioning is performed to make suitable a polishing pad for polishing wafers) [Translation; paragraph 0010].
	Regarding claim 11 (Original), Kinoshita discloses the method of claim 9, further comprising:
after removing the top polishing pad layer, polishing one or more wafers with the underlying polishing pad layer (pad conditioning is performed to make suitable a polishing pad for polishing wafers) [Translation; paragraph 0010].

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (JP2004017214A) in view of Bajaj (US-2014/0206263) and Baker (US-6,071,178).  
	Regarding claim 13 (Original), Kinoshita discloses the method of claim 9, but fails to disclose wherein a total thickness of the polishing pad layer and the underlying polishing pad layer ranges from about 20 mil to about 25 mil.
	However, Baker (US-6,071,178) teaches that polishing pads preferably range from 0.05 mm to 5 mm (19.685 mils to 196.85 mils) [Baker; col. 2, lines 38-40].  Since the range taught by Baker overlaps the claimed range, then a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Since Kinoshita is pertinent to the use of CMP pads and since Baker teaches that CMP pads can range in thickness, it therefore would have been obvious to one of ordinary skill in the art to use a pad of the claimed thickness for Baker because the claimed range falls inside the range as taught by Baker, which shows that such sizes are used [Baker; col. 2, lines 38-40].  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (JP2004017214A) in view of Bajaj (US-2014/0206263) and Bermann (US-2004/0214511).
	Regarding claim 16 (Original), Kinoshita discloses the method of claim 9, but fails to disclose wherein the multilayer polishing pad comprises stacked polishing pad layers with separation layers therebetween.
	However, Bermann (US-2004/0214511) discloses a multilayer polishing pad which comprises stacked polishing pad layers (upper layer 12 and second lower layers 18) with separation layers (first lower layers 16) therebetween (Fig. 1).  Since Bermann teaches that having multiple layers in a polishing pad provides the improvement of visually indicating pad wear during polishing and after conditioning, it therefore would have been obvious to one of ordinary skill in the art to modify the polishing pad of Kinoshita with a stacked pad such as Bermann’s in order to ensure conditioning of the pad in a uniform manner [Bermann; paragraph 0008].  

Allowable Subject Matter
	Claim 1, and those depending therefrom including claims 2-8, are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to anticipate or render obvious, in combination with all other claim limitations, “a polishing pad comprising a plurality of polishing pad layers,” “a sensor configured to measure a thickness profile of a top polishing pad layer of the plurality of polishing pad layers” and “a laser unit configured to produce a laser beam to remove the top polishing pad layer” as claimed.  
	Conditioners such as shown by Bajaj (US-2014/0206263) teach laser emitters 170 [Bajaj; paragraph 0029], but these are not capable of “[producing] a laser beam to remove the top polishing layer” as claimed.  
	There are laser devices, such as Bajaj (US-2011/0143640), uses a laser to condition the surface, but does not disclose either “[measuring] a thickness profile of a top polishing pad layer of the plurality of polishing pad layers” and “[removing] the top polishing pad layer” as claimed.  
	For these reasons, claim 1, and those claims depending therefrom, are allowed.  
	
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12 (Original), Kinoshita discloses the method of claim 9, but fails to disclose wherein measuring the thickness profile of the top polishing pad layer comprises measuring a maximum vertical distance between two points on a surface of the top polishing pad layer.
The prior art of Kinoshita does not anticipate or render obvious “measuring a maximum vertical distance” between two points on a surface of the top polishing pad layer.  

Claim 14, and those claims depending therefrom including claim 15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 14, the prior art fails to anticipate or render obvious, in combination with all other claim limitations, “wherein removing the top polishing pad layer comprises burning off material from the top polishing pad layer and a separation layer disposed between the top polishing pad layer and the underlying polishing pad layer.”

	Claim 17, and those depending therefrom including claims 18-20, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17, the prior art fails to anticipate or render obvious “a multiplayer polishing pad,” “one or more sensor configured to determine a thickness profile of a top polishing pad layer of the multilayer polishing pad” and “a laser unit configured to produce a laser beam to remove the top polishing pad layer from the multilayer polishing pad” as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723